          Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------   X:
                                                         :
 HONG KONG UCLOUDLINK NETWORK                            :
 TECHNOLOGY LIMITED and                                  :
 UCLOUDLINK (AMERICA), LTD.,                             :  No. 1:20-cv-03399(JSR)
                                                         :
                  Plaintiffs,                            :
                                                         :
         v.                                              :
                                                         :
 SIMO HOLDINGS INC.,                                     :
                                                         :
                   Defendants.                           X
 -----------------------------------------------------

DEFENDANT SIMO HOLDINGS, INC.’S MEMORANDUM IN SUPPORT OF MOTION
     TO DISMISS, OR IN THE ALTERNATIVE, TO STAY OR TRANSFER
               PURSUANT TO THE FIRST-TO FILE RULE
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 2 of 26




                                                TABLE OF CONTENTS

I.     Introduction ..........................................................................................................................1

II.    Background of the Facts and Procedural History ................................................................1

       A.         The Relevant Actions ...............................................................................................1

                  1.         The 2018 SDNY Action...............................................................................1

                  2.         The 2018 NDCA Action ..............................................................................3

                  3.         The 2020 EDTX Action ...............................................................................5

                  4.         The 2020 SDNY Action...............................................................................6

       B.         The Relationship of the Actions ..............................................................................9

                  1.         The 2020 EDTX Action is the Relevant First-Filed Action .........................9

                  2.         The 2020 SDNY Action is Not as Straightforward as uCloudlink
                             Contends ....................................................................................................11

III.   Argument ...........................................................................................................................13

       A.         The Second-Filed 2020 SDNY Action Substantially Overlaps with the
                  First-Filed 2020 EDTX Action ...............................................................................14

       B.         There Is No Reason for This Court to Deviate from the First-to-File Rule ...........15

                  1.         No Exception Should Be Made to the First to File Rule ...........................15

                  2.         The Decision to Apply an Exception to the First-to-File Rule
                             Should Remain with the Court Handling the First-Filed Action ...............19

IV.    Conclusion .........................................................................................................................20
            Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 3 of 26




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Adam v. Jacobs,
   950 F.2d 89 (2d Cir. 1991).......................................................................................................14

Berkley Assurance Co. v. MacDonald-Miller Facility Sols., Inc.,
   2019 WL 6841419 (S.D.N.Y. Dec. 16, 2019) .........................................................................20

Cellectis S.A. v. Precision Biosciences, Inc.,
   881 F. Supp. 2d 609 (D. Del. 2012) .........................................................................................20

Colo. River Water Conservation Dist. v. United States,
   424 U.S. 800 (1976) .................................................................................................................13

Comcast Corp. v. Rovi Corp.,
  2016 WL 4991625 (S.D.N.Y. Sept. 16, 2016).........................................................................20

Drew Techs., Inc. v. Robert Bosch, L.L.C.,
   2012 WL 314049 (E.D. Mich. Jan. 31, 2012)..........................................................................20

Elecs. For Imaging, Inc. v. Coyle,
   394 F.3d 1341 (Fed. Cir. 2005)................................................................................................16

EMC Corp. v. Bright Response, LLC,
  2012 WL 4097707 (N.D. Cal. Sept. 17, 2012) ........................................................................20

Futurewei Techs., Inc. v. Acacia Research Corp.,
   737 F.3d 704 (Fed. Cir. 2013)............................................................................................13, 14

Genentech, Inc. v. Eli Lilly & Co.,
   998 F.2d 931 (Fed. Cir. 1993)......................................................................................14, 16, 18

Intendis GmbH v. Glenmark Pharms. Inc.,
    822 F.3d 1355 (Fed. Cir. 2016)................................................................................................15

Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co.,
   342 U.S. 180 (1952) ...........................................................................................................13, 16

Mycone Dental Supply Co. v. Creative Nail Design, Inc.,
   2012 WL 1495496 (D.N.J. Apr. 26, 2012) ..............................................................................20

nCUBE Corp. v. SeaChange Int’l Inc.,
  732 F.3d 1346 (Fed. Cir. 2013)..................................................................................................3
            Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 4 of 26




Noble v. US Foods, Inc.,
   2014 WL 6603418 (S.D.N.Y. Nov. 19, 2014) .........................................................................20

Regeneron Pharm., Inc v. Merus B.V.,
   2014 WL 5463376 (S.D.N.Y. Oct. 17, 2014) ..........................................................................15

Tivo Inc. v. Echostar Corp.,
   646 F.3d 869 (Fed. Cir. 2011) (en banc)....................................................................................3

Toy Biz, Inc. v. Centuri Corp.,
   990 F. Supp. 328 (S.D.N.Y. 1998)...........................................................................................19

Underwater Storage, Inc. v. United States Rubber Co.,
   371 F.2d 950 (D.C. Cir. 1966) ...................................................................................................4
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 5 of 26




I.     INTRODUCTION

       The instant Declaratory Judgment action (the “2020 SDNY Action”) filed by Plaintiffs

Hong Kong uCloudlink Network Technology Limited (“uCloudlink Hong Kong”) and Ucloudlink

(America), Ltd. (“uCloudlink America”) against SIMO Holdings, Inc. (“SIMO”) inappropriately

clogs the United States judicial system with unnecessary litigation. Contrary to uCloudlink’s

insinuations, this case will not result in the dismissal of the Eastern District of Texas lawsuit SIMO

Holdings, Inc., Skyroam, Inc., and Shenzhen Skyroam, Ltd. filed nearly four months before the

instant case (SIMO Holdings, Inc. et al. v. Hong Kong uCloudlink Network Technology Limited et

al. Civil Action No. 2:20-cv-00003 (the “2020 EDTX Action”)). The 2020 EDTX Action includes

patent infringement allegations uCloudlink has conceded are appropriately brought against

additional defendants who may not be bound by this Court’s previous rulings; it also includes

allegations for trade secret misappropriation that are nowhere to be found in the 2020 SDNY Action.

       Permitting this case to proceed will be particularly wasteful in view of a June 16, 2020

order in the 2020 EDTX Action permitting alternative service on a foreign defendant (uCloudlink

Hong Kong) despite attempts to dodge such service. This Court should dismiss, stay, or transfer

the 2020 SDNY Action in favor of the more encompassing (and first-filed) 2020 EDTX Action.

II.    BACKGROUND OF THE FACTS AND PROCEDURAL HISTORY

       A.      The Relevant Actions

               1.      The 2018 SDNY Action

       In the summer of 2018, SIMO brought a claim for patent infringement before this Court in

an action captioned SIMO Holdings Inc. v. Hong Kong uCloudlink Network Technology Limited

et al. Civil Action No., 18-cv-5427 (JSR) (the “2018 SDNY Action”). In the 2018 SDNY Action,

SIMO alleged that uCloudlink Hong Kong and uCloudlink America (the Plaintiffs in the instant

suit) infringed United States Patent No. 9,736,689 (“’689 Patent”) by virtue of the then-available

                                                  1
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 6 of 26




versions of the G2, G3, and U2 hotspots, and the P1 mobile phone (the “2018 Accused Products”).

2018 SDNY Action, Dkt. 20 at ¶ 10. After extensive fact and expert discovery and claim

construction briefing, this Court granted SIMO’s motion for summary judgment that the 2018

Accused Products literally infringe; the parties never raised, and this Court never ruled on,

infringement under the doctrine of equivalents because it was unnecessary. 2018 SDNY Action,

Dkt. 131 at 1; see also Id. Dkt. 163.

       After a jury trial on invalidity and damages, a jury returned a verdict of no invalidity and

awarded SIMO a reasonable royalty rate calculated at $2.96 per 500 megabytes of data used

through the infringing products. 2018 SDNY Action, Dkt. 180 at 1; Id. Dkt. 272 at 3.

       The Court granted SIMO’s post-trial motion for a permanent injunction, preventing

uCloudlink from selling or enabling the use of the four accused products. That injunction is still

in force today, and its propriety has not been challenged (aside from an underlying challenge to

this Court’s claim construction) on appeal. 2018 SDNY Action, Dkt. 264 at 51.

       The parties engaged in motion practice regarding the scope of the permanent injunction as

compared to an alleged uCloudlink redesign of the 2018 Accused Products. See e.g., 2018 SDNY

Action, Dkt. 297–298. Pursuant to that motion practice, this Court concluded that uCloudlink’s

devices no longer infringe, and lifted the injunction as to the redesigned products. 2018 SDNY

Action, Dkt. 299 at 5. SIMO immediately sought reconsideration and clarification of this Court’s

order based, in part, on uCloudlink’s assertions throughout the injunction motion practice that the

question was whether the redesigned devices are more than colorably different. See generally,

2018 SDNY Action, Dkt. 301; see also 2018 SDNY Action, Dkt. 275 at 7 (“uCloudlink understood

the order to bar selling devices that were either configured as they were when the Court found

infringement via summary judgment, or devices that were not more than colorably different from



                                                2
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 7 of 26




those adjudged-infringing devices. See nCUBE Corp. v. SeaChange Int'l Inc., 732 F.3d 1346, 1349

(Fed. Cir. 2013)”); see also uCloudlink’s Emergency Motion to Stay filed in the Federal Circuit,

Dkt. 15-1 at 16-17 (“if the district court conducted an . . . analysis [under Tivo Inc. v. Echostar

Corp., 646 F.3d 869, 882 (Fed. Cir. 2011) (en banc) . . . ], it would necessarily find that

uCloudlink’s redesign devices are colorably different . . . and would never reach SIMO’s new

equivalents theory.”). SIMO argued (using statements made by uCloudlink) that infringement

must be separately litigated, e.g., in a separate lawsuit. Id. It requested clarification that the

Court’s order on the scope of the injunction was not a finding regarding infringement or non-

infringement. Id.; The Court denied SIMO’s motion but explicitly “offer[ed] the clarification of

the order that SIMO seeks”: its order was limited to the finding that the redesigned products no

longer fell within the scope of the injunction, ruling that “[t]he Court in no way makes a definitive

finding of non-infringement for any other purpose.” 2018 SDNY Action, Dkt. 304 at 5–6.

       Because it received its requested clarification, SIMO did not appeal this Court’s ruling on

the redesign. It did what the parties contemplated all along: filed a separate lawsuit alleging

infringement of the ’689 Patent by the redesigned products (among others).

               2.      The 2018 NDCA Action

        In response to SIMO filing the 2018 SDNY Action, uCloudlink Hong Kong and uCloudlink

America filed a patent infringement lawsuit in the Northern District of California in August, 2018:

Hong Kong uCloudlink Network Technology Limited et al. v. SIMO Holdings Inc. et al. Civil

Action No. 18-cv-05031 (the “2018 NDCA Action”), alleging that SIMO and its subsidiary,

Skyroam Inc. (“Skyroam US”) are infringing a patent that is strikingly similar to SIMO’s much

older ’689 Patent. 2018 NDCA Action, Dkt. 1.

       SIMO sought to amend its Answer to the complaint in the 2018 NDCA Action to include

counterclaims for misappropriation of trade secrets based on information learned during discovery

                                                 3
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 8 of 26




in 2018 SDNY Action. 2018 NDCA Action, Dkt. 17. Specifically, it sought to name Shenzhen

uCloudlink Network Technology Co. Ltd. (“uCloudlink Shenzhen”) as a counter defendant; the

Court was ultimately not convinced that it could exercise personal jurisdiction over uCloudlink

Shenzhen. See generally, 2018 NDCA Action, Dkt. 44. The Court, however, permitted SIMO to

take jurisdictional discovery related to this issue. Id. at 13.1

        Upon further investigation, which includes a still-ongoing review of more than 100,000

documents produced by uCloudlink in the 2018 SDNY Action (the majority of which are Chinese-

language documents), as well as jurisdictional discovery responses served by uCloudlink

Shenzhen, SIMO learned that uCloudlink Shenzhen and another uCloudlink-related defendant,

Shenzhen uCloudlink New Technology Co. Ltd. (“uCloudlink New”)2, have more significant ties


1
   The Northern District of California dismissed SIMO’s counterclaims for trade secret
misappropriation against uCloudlink Hong Kong because it concluded that publication of the trade
secrets in a patent application by uCloudlink Shenzhen absolved uCloudlink Hong Kong, and that
the conspiracy alleged between the two entities was not plausible. 2018 NDCA Action, Dkt. 103.
uCloudlink Shenzhen was not a party to the California case, however. SIMO’s misappropriation
claims in the 2020 EDTX Action stem from misappropriation by uCloudlink Shenzhen, and in that
action SIMO seeks to hold uCloudlink Shenzhen liable for misappropriation along with
uCloudlink Hong Kong, as a liable privy to uCloudlink Shenzhen that cannot be absolved from
uCloudlink Shenzhen’s misconduct. Underwater Storage, Inc. v. United States Rubber Co., 371
F.2d 950 (D.C. Cir. 1966). Moreover, as a result of jurisdictional discovery regarding uCloudlink
Shenzhen that was permitted in the 2018 NDCA Action, SIMO now has adequate information to
establish personal jurisdiction in Texas, and it is clear that uCloudlink Shenzhen’s most significant
domestic contacts are within the State of Texas. Additionally, SIMO has learned of additional
facts showing that uCloudlink Hong Kong, including purported CEO Wen Gao, made material
false statements including in proceedings before this Court, which further support the plausibility
of SIMO’s initial misappropriation allegations. Compare e.g.: Weed Decl. Ex. A (Wen Gao Dep.)
at 57:17 – 58:1; 144:15–146:16 (testifying he is the director of uCloudlink Group, Inc. and not
knowing the identity of its officers and testifying that Chaohui Chen was merely an “investor” and
“consultant” with no title at uCloudlink) with Weed Decl., Ex. B, SIMONDCA_0021253, at 21363
(uCloudlink SEC filing identifying Chaohui Chen as the co-founder of uCloudlink and “our
director and Chief Executive Officer since 2015” and Wen Gao as “our Chief Sales Officer since
2014”).
2
  uCloudlink New is not within the same ownership structure as uCloudlink Hong Kong,
uCloudlink America, and uCloudlink Shenzhen. See e.g. Weed Decl., Ex. B at 0021261–62 (SEC
F-1 document); Ex. C

                                                   4
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 9 of 26




with Texas than California.3 Weed Decl. at ¶ 5. SIMO believed it could conserve resources and

avoid the protracted motion practice and jurisdictional discovery that plagued the 2018 NDCA

Action, particularly given the fact that the 2018 NDCA Action had been pending for more than a

year, by filing its trade secret misappropriation claims in Texas. Indeed, the California court had

already expressed a desire to move forward with only patent claims when it dismissed SIMO’s

counterclaim of conspiracy to misappropriate trade secrets against uCloudlink Hong Kong and

uCloudlink America. 2018 NDCA Action, Dkt. 103.

               3.      The 2020 EDTX Action

       SIMO filed the 2020 EDTX Action on January 7, 2020, as the parties were briefing whether

uCloudlink’s redesign was more than colorably different in the 2018 SDNY Action. 2020 EDTX

Action, Dkt. 2. Because of SIMO’s belief that uCloudlink’s redesigned products continue to

infringe the ’689 patent, and because of SIMO’s discovery of additional infringing products, SIMO

decided to include patent infringement claims against uCloudlink Hong Kong, uCloudlink

Shenzhen, and uCloudlink New alongside the primary trade secret allegations in the 2020 EDTX

Action. SIMO chose the Eastern District of Texas because (1) SIMO’s filing of the 2020 EDTX

Action for misappropriation of trade secrets was imminent; (2) uCloudlink was correct that an

injunction-related motion was not the appropriate avenue to analyze infringement of uCloudlink’s


                          ; and Declaration of Yiren Shen explaining that uCloudlink New is
inaccurately named in the F-1 document. SIMO is justifiably concerned that this entity will not
be bound by (or abide by) this Court’s orders in the instant action or its judgment in the 2018 SDNY
Action.
3
  SIMO nevertheless believes that the Northern District of California has jurisdiction over
uCloudlink Shenzhen based on inter alia, false verified jurisdictional discovery responses.
Compare Weed Decl., Ex. D uCloudlink Shenzhen’s First Supplemental Objections and
Responses to Defendants’ First Set of Jurisdictional Interrogatories, at No. 1

with Weed Decl., Ex. E



                                                 5
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 10 of 26




redesigned products under a doctrine of equivalents theory that was not brought, and could not

have been brought, in 2018 SDNY Action; (3) SIMO learned that additional entities may be

infringing SIMO’s ’689 Patent, with at least the former potentially not bound by the judgment in

2018 SDNY Action; and (4) the Eastern District of Texas has personal jurisdiction over uCloudlink

Hong Kong, uCloudlink Shenzhen, and uCloudlink New.

       After filing the 2020 EDTX Action, SIMO contacted the two firms presently representing

uCloudlink as U.S. patent litigation and requested that they accept service of SIMO’s complaint.

2020 EDTX Action, Dkt. 18-3. Both firms refused to accept service, even though both firms were,

and are, representing at least one of the 2020 EDTX Action defendants. SIMO is additionally

attempting to serve the uCloudlink defendants in 2020 EDTX Action pursuant to the procedures

outlined in the Hague convention. Weed Decl. at ¶ 8.

       SIMO filed a motion for alternative service in 2020 EDTX Action on May 11, 2020. 2020

EDTX Action, Dkt. 18. Counsel representing uCloudlink Hong Kong in the instant action appeared

in the 2020 EDTX Action and opposed SIMO’s motion for alternative service on behalf of only

uCloudlink Hong Kong. 2020 EDTX Action, Dkt. 20. On June 16, 2020, the Eastern District of

Texas granted SIMO’s motion for alternative service on uCloudlink Hong Kong. 2020 EDTX

Action, Dkt. 25. On June 17, 2020, SIMO served the uCloudlink Hong Kong in the 2020 EDTX

Action through its attorneys per the Eastern District of Texas’ order. Weed Decl. at ¶ 9.

               4.     The 2020 SDNY Action

       On May 1, 2020, nearly four months after SIMO filed 2020 EDTX Action, uCloudlink

Hong Kong and uCloudlink America filed the instant action. The Complaint and letter to the Court

filed the same day (Dkt. 1 and 9) contain allegations and representations which are misleading,

giving the impression that the 2020 SDNY Action is far more straightforward than it actually is.



                                                 6
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 11 of 26




       uCloudlink did not request that SIMO accept service of the complaint in the 2020 SDNY

Action until after SIMO filed its motion for alternative service. Weed Decl. at ¶ 10; 2020 EDTX

Action, Dkt. 18-4. And, unlike uCloudlink, SIMO agreed to waive service, even though it does

not appear that uCloudlink ever tried to actually serve SIMO. Rather than accept SIMO’s waiver,

uCloudlink sought alternative service before this Court at the initial case management conference

on May 21, 2020. Weed Decl. at ¶ 11; 2020 SDNY Action, Dkt. 16. This Court granted

uCloudlink’s request for alternative service and set a briefing schedule for SIMO’s motion to

dismiss, transfer, or stay and uCloudlink’s motion for summary judgment of non-infringement.

2020 SDNY Action, Dkt. 17.

       Ironically, at the initial case management conference, counsel for uCloudlink contended

that it brought this action in order to preserve the resources of the parties and the judiciary. Weed

Decl. at ¶ 12. As has been shown time after time throughout the 2018 SDNY Action, in the Federal

Circuit appeal of the 2018 SDNY Action in SIMO Holdings, Inc. v. Hong Kong uCloudlink

Technology Limited et al., Case No. 19-2411 (Fed. Cir. 2020) (“2018 SDNY Appeal”), and the

instant action, uCloudlink’s representations to the Court regarding the pertinent issues are not

credible. See e.g.: Weed Decl., Ex G. 2018 SDNY Action Oct. 19, 2018 Hrg. Tr. at 79:15–17 (“our

client didn’t know why Bin Wang4 – this guy not critical, not important guy in the company”)

2018 SDNY Action, Dkt. 159 at 2 (referring to false statements made by uCloudlink’s counsel

regarding damages discovery; 2018 SDNY Action, Dkt. 303 at 2 (highlighting the falsehood of

uCloudlink’s assertion that SIMO does not indicate what it seeks the court to “clarify”), 2018



4
 Bin Wang is an inventor on 7 uCloudlink patents, including patents with uCloudlink’s alleged
CEO. (Weed Decl., Ex. H, Bin Wang Dep. at 79:17–20; 86:8–90:14), and at the time of his
deposition, was the leader of uCloudlink’s Security Group. Weed Decl., Ex. I, uCloudlink’s
Supplemental Responses to SIMO’s Second Set of Interrogatories, at Interrogatory No. 13.

                                                 7
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 12 of 26




SDNY Action, 264, at 8 (highlighting the fact that it was not true that “SIMO produced no evidence

that any of the bad acts allegedly undertaken by Mr. Bin were done with the knowledge or

direction, or even for the benefit of uCloudlink”); 2018 SDNY Appeal, Dkt. 29-1 at 10–13

(describing uCloudlink’s misrepresentation to the Federal Circuit regarding this Court’s order in

the 2018 SDNY Actin relating to uCloudlink’s request for modification).

       The second filed 2020 SDNY Action does not encompass all of the allegations of the 2020

EDTX Action. Thus, even if this Court were to deny the instant motion, the parties would remain

in the Eastern District of Texas to litigate at least trade secret claims, which the 2020 SDNY Action

omits. The 2020 SDNY Action also omits SIMO’s patent infringement allegations against another

uCloudlink entity, Shenzhen uCloudlink New Technology Co. Ltd. (深圳优克联新技术有限公


司) (“uCloudlink New”), which is not owned by uCloudlink Hong Kong, but is controlled by


uCloudlink Hong Kong and/or the rest of the uCloudlink enterprise. See Weed Decl. Ex. C; Id.

Ex. J, (uCloudlink’s Supplemental Responses to SIMO’s Amended First Set of Interrogatories, at

Interrogatory No. 1.); Id. Ex. B, at 21260–21261, 21284; see also generally Shen Decl. According

to representations by uCloudlink entities before the SEC, uCloudlink New’s business is material

for the uCloudlink enterprise. Weed Decl. Ex. B, at SIMONDCA_0021284. uCloudlink New

shares its technology with uCloudlink Hong Kong; however, because it is not actually an owned

subsidiary of the uCloudlink group of companies, it may not be bound by this Court’s judgment

and injunction order in the 2018 SDNY Action. It therefore may be free to continue infringing the

’689 patent by, for example, selling or enabling the use of non-redesigned, infringing products in

the United States.




                                                 8
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 13 of 26




       Moreover, even if this Court denies this motion, and grants uCloudlink’s motion for

summary judgment as it relates to the products that were actually part of the 2018 SDNY Action,

uCloudlink simply cannot prevail in a motion for summary judgment with respect to those devices

that were not within the scope of the 2018 SDNY Action as there has been no discovery (fact or

expert) related to those products in any action between SIMO and uCloudlink.

       B.      The Relationship of the Actions

               1.      The 2020 EDTX Action is the Relevant First-Filed Action

       The 2020 EDTX Action is the first filed action regarding the issues raised in 2020 SDNY

Action; it encompasses the issues in the instant action, and predates the instant action by nearly

four months. The same overlap does not exist between the 2018 SDNY Action and the 2020 SDNY

Action or the 2020 EDTX Action. It therefore strains logic to view the 2018 SDNY Action as the

first-filed action. In particular, SIMO expects to have to litigate issues related to the doctrine of

equivalents in the 2020 EDTX Action that were not litigated in the 2018 SDNY Action. SIMO also

expects to litigate regarding two additional products that uCloudlink either improperly withheld or

were not available during the 2018 New York Action, and include new part(ies) that may not be

bound by this Court’s judgment in the 2018 New York Action. Additionally, the 2020 EDTX Action

contains claims for misappropriation of trade secrets. Compare First Amended Complaint in the

2018 SDNY Action (SDNY Action, Dkt. 16) with Complaint in the 2020 EDTX Action (2020 EDTX

Action, Dkt. 2).

       In particular, SIMO alleges in the 2020 EDTX Action that the newly-redesigned versions

of the products subject to the injunction in the 2018 SDNY Action continue to infringe under at

least a doctrine of equivalents theory never before presented. 2020 EDTX Action, Dkt. 2. This

theory was not and could not have been presented with respect to the accused products in the

instant matter because, as uCloudlink contended throughout the post-trial briefing, and before the

                                                 9
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 14 of 26




Federal Circuit, its devices had been redesigned such that they are more than colorably different

in the way they function. 2018 SDNY Action, Dkt. 275 at 7; SDNY Appeal, Dkt. 15-1 at 16-17.

uCloudlink acknowledges that discovery is needed to determine these products’ functionality.

(SDNY Appeal, Dkt. 15-1 at 1). SIMO agrees.

       The 2020 EDTX Action also involves two additional products, the G4 hotspot and the P3

phone, that were not at issue in the 2018 SDNY Action. Notwithstanding uCloudlink’s failure to

identify the G4 hotspot in response to a discovery request this Court specifically authorized related

to contemplated uCloudlink devices, SIMO has discovered that uCloudlink had released, or at least

introduced, this device months before uCloudlink served its responses to SIMO’s interrogatories.

Compare Weed Decl. Ex. K, SIMONDCA_0007631 (showing launch of G4 March, 11, 2019)

with Weed Decl. Ex. L (uCloudlink’s Second Supplemental Responses to SIMO’s Third Set of

Interrogatories Dated April 23, 2019 omitting identification of the G4). SIMO is entitled to a

fulsome record development as to this device, and no such discovery occurred in the 2018 SDNY

Action. uCloudlink effectively asks this Court to hold uCloudlink’s “obstructionist” failure to

include this product in the prior infringement, damages, and injunction order against SIMO. 2018

SDNY Action Dkt. 272 at 2.

       The 2020 EDTX Action also contains allegations of misappropriation of trade secrets

against uCloudlink Shenzhen and its privies, including uCloudlink Hong Kong, stemming from at

least the theft and use of trade secrets owned by SIMO and its related entities by former

uCloudlink-employee, Wang Bin. 2020 EDTX Action, Dkt. 2 at 51–68.5


5
  uCloudlink may contend that these allegations are barred by claim and/or issue preclusion.
However, this is an issue to be decided by the Eastern District of Texas, not through a collateral
attack in this Court; it also supports SIMO’s position that, consistent with numerous decisions by
the Courts of this district, the propriety of SIMO’s choice of forum is most appropriately decided
by the forum in which the first action was brought. See supra at Section III.B.2.

                                                 10
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 15 of 26




       Last, any argument by uCloudlink that the 2018 SDNY Action is the first-filed action is

inconsistent with uCloudlink’s position in trying to avoid this Court’s permanent injunction in the

2018 SDNY Action. When it complained to the Federal Circuit that it believed this Court

misapplied the law regarding uCloudlink’s redesign, uCloudlink explained that SIMO “can no

longer rely on its old, outdated proofs, and must support any new infringement findings on a full

record.” Id. at 1 (emphasis added) see also 2018 SDNY Action, Dkt. 298 at 10. uCloudlink has

previously taken the position that SIMO remains free to raise infringement of the redesigned

products in a separate action, and that it could not have brought such allegations of infringement

in the 2018 SDNY Action. It should be held to those positions.

               2.     The 2020 SDNY Action is Not as Straightforward as uCloudlink
                      Contends

       In the very first paragraph of the Complaint in this case, uCloudlink America and

uCloudlink Hong Kong ignore this Court’s clarification of its order modifying the injunction. 2018

SDNY Action, Dkt. 304. Specifically, they contend that by bringing the 2020 EDTX Action, SIMO

is “ignoring” this Court’s “holding” that uCloudlink’s redesigned products no longer infringe.

2020 SDNY Action, Dkt. 1 at ¶ 1. In point of fact, it is uCloudlink that ignores the briefing and

this Court’s order on SIMO’s motion for reconsideration in the 2018 SDNY Action. In that order,

this Court explicitly addressed SIMO’s concerns that the very language cited by uCloudlink in its

complaint would be perverted to imply that a finding of non-infringement in a subsequent matter

is a foregone conclusion—regardless of the fact that such subsequent matter raises entirely new

theories of infringement. 2018 SDNY Action, Dkt. 304 at 5–6.

       uCloudlink Hong Kong and uCloudlink America, however, perhaps presuming that Judge

Carter, the judge originally assigned this case, would not appreciate the nuance of this Court’s

clarification, represented that “the Court clarified that this infringement determination was only


                                                11
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 16 of 26




made in the context of deciding the scope of injunctive relief, and was not a ruling on summary

judgment. The purpose of its declaratory judgment action is to ask that the Court re-issue its same

decision as a summary judgment ruling.” Dkt. 9 at 1 (emphasis added); see also Dkt. 1 at ¶ 2 (“this

Court has already ruled that the redesign products are more than colorably different from the ’689

patent and no longer infringe that patent. This action seeks to memorialize this Court’s prior

holding in a manner that will bind SIMO and prevent it from pursuing duplicative actions in

different forums.”).

       This is not true. uCloudlink omits this Court’s statement that it was “in no way mak[ing]

a definitive finding of noninfringement.” 2018 SDNY Action, Dkt. 304 at 5–6. uCloudlink ignores

this Court’s clarification (Dkt. 1 at ¶ 25) even though uCloudlink’s position was consistent with

this point during the briefing relating to the redesign. 2018 SDNY Action, Dkt. 298 at 10. (“Since

the redesign products are more than colorably different from the adjudged infringing devices, the

appropriate next step (if SIMO wishes to pursue these products further) is for it to file a new action,

and for there to be a new trial on infringement.” (emphasis added)).

       Additionally, by calling the newly-accused G4 hotspot device and P3 phone “redesign

products,” uCloudlink misrepresents the true nature of those products as newly-accused products.

uCloudlink’s contention that these devices are “redesign products” is an inaccurate simplification

of the fact that SIMO is entitled to conduct discovery into the components, functionality, and

source code related to the redesign products and these entirely new products, in order to refine and

prove its infringement theories. At a minimum, the parties must still conduct discovery into

previously un-litigated products to determine the extent to which these products operate

consistently with the original, infringing products, those products that were allegedly actually

redesigned, or are different altogether.



                                                  12
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 17 of 26




       Moreover, if uCloudlink is correct, the various damages determinations and injunction

analysis was based on false pretenses; this Court’s orders granting SIMO’s motions for summary

judgment and injunction explicitly identified the only products that uCloudlink identified as

potentially accused products, the G2, G3, and U2 hotspots, and the S3 mobile phone. 2018 SDNY

Action, Dkt. 163 at 2. Only these devices were deemed to infringe, and only these devices were

redesigned by uCloudlink. 2018 SDNY Action, Dkt. 299.

III.   ARGUMENT

       Under the doctrine of federal comity, the Supreme Court has stated that it is an act of

“[w]ise judicial administration” to avoid duplicative litigation. Colo. River Water Conservation

Dist. v. United States, 424 U.S. 800, 817 (1976) (alteration in original) (quoting Kerotest Mfg. Co.

v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952)).              “[I]n situations involving the

contemporaneous exercise of concurrent jurisdictions,” courts should “giv[e] regard to

conservation of judicial resources and comprehensive disposition of litigation” Colo. River Water

Cons. Dist., 424 U.S. 800 at 817. (citation and internal quotation mark omitted)); Kerotest, 342

U.S. at 183 (noting “[w]ise judicial administration . . . does not counsel rigid mechanical solution

of such problems” and “[t]he factors relevant to wise administration here are equitable in nature”).

       The law of the Court of Appeals for the Federal Circuit governs the application of the first-

to-file rule in patent infringement cases such as this one. Futurewei Techs., Inc. v. Acacia Research

Corp., 737 F.3d 704, 708 (Fed. Cir. 2013). “This ‘first-to-file’ rule exists to ‘avoid conflicting

decisions and promote judicial efficiency.’” Id. (quoting Merial Ltd. v. Cipla Ltd., 681 F.3d 1283,

1299 (Fed. Cir. 2012)). According to the Federal Circuit, “[w]hen two actions that sufficiently

overlap are filed in different federal district courts, one for infringement and the other for

declaratory relief, the declaratory judgment action, if filed later, generally is to be stayed,

dismissed, or transferred to the forum of the infringement action.” Futurewei, 737 F.3d at 708.

                                                 13
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 18 of 26




While there are exceptions, “[t]he general rule favors the forum of the first-filed action, whether

or not it is a declaratory action.” Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 937 (Fed. Cir.

1993). Exceptions to this general rule may be based on “the convenience and availability of

witnesses, [the] absence of jurisdiction over all necessary or desirable parties, . . . the possibility

of consolidation with related litigation, or considerations relating to the real party in interest.”

Futurewei, 737 F.3d at 708 (alterations in original) (quoting Genentech, 998 F.2d at 938). This

approach is consistent with the Second Circuit’s jurisprudence. See, e.g., Adam v. Jacobs, 950 F.2d

89, 92 (2d Cir. 1991).

       A.      The Second-Filed 2020 SDNY Action Substantially Overlaps with the First-
               Filed 2020 EDTX Action

       As the 2020 EDTX Action predates and substantially overlaps the instant 2020 SDNY

Action, the instant case should be dismissed, transferred, or stayed in the interests of judicial

economy to prevent duplicative litigation. Futurewei, 737 F.3d at 708.

       In the first-filed 2020 EDTX Action, SIMO alleged that certain uCloudlink products,

including (but not limited to) the redesigned products, infringe the ’689 Patent. 2020 EDTX Action,

Dkt. 2 at ¶¶ 1–2. uCloudlink’s requested declaratory judgment in the second-filed 2020 SDNY

Action is likewise centered on the question of whether or not uCloudlink’s redesigned products

and the never-litigated P3 and G4 devices infringe the ’689 Patent. Dkt. 1 at ¶ 1. In other words,

uCloudlink’s complaint alleges a claim that is “directly related to [uCloudlink’s available]

affirmative defense in the Texas litigation” and is encompassed by the claims alleged by SIMO

nearly 4 months prior to the filing of the instant action. Futurewei, 737 F.3d at 710.

       The 2020 EDTX Action is indisputably the first case relating to the issues of whether or not

the G4 and P3 products infringe literally or under doctrine of equivalents. It is also the first action

to adjudicate the issue of whether the redesigned G2, G3, and U2 hotspots, and the P1 mobile


                                                  14
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 19 of 26




phone infringe under the doctrine of equivalents.         And because of uCloudlink’s (correct)

articulation that the 2018 SDNY Action only focused on whether differences between original and

redesigned devices are more than colorable, the 2020 EDTX Action is the first case to adjudicate

whether the redesigned G2, G3, and U2 hotspots and the P1 mobile phone literally infringe. By

contending otherwise, uCloudlink asks this Court to both ignore its prior order clarifying its

injunction modification in the 2018 SDNY Action and to short-circuit the in-depth factual and legal

process to determine whether a product infringes under the doctrine of equivalents. By way of

example, uCloudlink asks this Court to simply ignore the oft-required hypothetical claim analysis,

which the Federal Circuit has described as “a two-step process.” Intendis GmbH v. Glenmark

Pharms. Inc., 822 F.3d 1355, 1363 (Fed. Cir. 2016). “The first step is ‘to construct a hypothetical

claim that literally covers the accused device.’ Next, prior art introduced by the accused infringer

is assessed to ‘determine whether the patentee has carried its burden of persuading the court that

the hypothetical claim is patentable over the prior art.’” Id. (citing DePuy Spine, Inc. v. Medtronic

Sofamor Danek, Inc., 567 F.3d 1314, 1322 (Fed. Cir. 2009)) (internal citations omitted). Thus, as

this District has recognized, “[i]n the absence of a particularized position taken by the plaintiff on

the constituent elements of his patent, there is simply no way to assess equivalency.” Regeneron

Pharm., Inc v. Merus B.V., 2014 WL 5463376, at *3 (S.D.N.Y. Oct. 17, 2014). The 2020 SDNY

Action has not (and cannot have) proceeded far enough to perform this analysis.

       B.      There Is No Reason for This Court to Deviate from the First-to-File Rule6

               1.      No Exception Should Be Made to the First to File Rule




6
  While SIMO has addressed what it presumes will be uCloudlink’s arguments about exceptions
to the first-to-file rule, it has done so in an abundance of caution. SIMO reserves the right to
address whatever arguments uCloudlink makes in reply.

                                                 15
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 20 of 26




       In the event a court is inclined to stray from the first-to-file rule, “[t]here must . . . be sound

reason that would make it unjust or inefficient to continue the first-filed action.” Genentech, Inc.

v. Eli Lilly & Co., 998 F.2d 931, 938 (Fed. Cir. 1993). Examples include “convenience and

availability of witnesses, or absence of jurisdiction over all necessary or desirable parties, or the

possibility of consolidation with related litigation, or considerations relating to the real party in

interest.” Id. The determination to make an exception should be guided by determinations about

whether the exception would further “judicial and litigant economy, and the just and effective

disposition of disputes.” Elecs. For Imaging, Inc. v. Coyle, 394 F.3d 1341, 1347 (Fed. Cir. 2005).

The Supreme Court has “cautioned against ‘rigid mechanical solution[s]’ to questions of forum,

stressing the importance of conservation of judicial resources and comprehensive disposition of

litigation.” Kerotest Manufacturing Co. v. C-O-Two Fire Equip, Co., 342 U.S. 180, 183 (1952).

       Denying SIMO’s motion (i.e., finding an exception to the first-to-file rule) would result in

the very opposite of the resource conservation the Supreme Court has emphasized. Even if this

Court denies SIMO’s motion, its patent infringement action against uCloudlink New will remain

in the Eastern District of Texas because uCloudlink New is not within the uCloudlink ownership

structure and thus potentially not bound by the orders and judgments of this Court. Moreover, the

instant action does not incorporate SIMO’s misappropriation of trade secrets action filed by SIMO

against uCloudlink Hong Kong and uCloudlink Shenzhen in the 2020 EDTX Action which means

that litigation will also proceed regardless of this Court’s order on this motion.

       Additionally, if this Court proceeds with the infringement action, uCloudlink New

witnesses will likely be required to testify in multiple actions, rather than just once in the 2020

EDTX Action. As uCloudlink made very clear in its interrogatory responses, nearly all of the

information relevant to uCloudlink’s business and products stems from information known by



                                                  16
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 21 of 26




employees of uCloudlink New. Weed Decl. Ex. J, at Interrogatory No. 1. Moreover, uCloudlink’s

F-1 identified uCloudlink New and/or its parent as “hold[ing] certain assets that are material to the

operation of certain portion of our business, including permits, domain names and most of our IP

rights. If our VIEs go bankrupt . . . we may be unable to continue some or all of our business

activities, which could materially and adversely affect our business, financial condition and results

of operations.” Weed Decl., Ex. B, at 21284.

       There are no known New York witnesses relevant to either litigation. uCloudlink did not

identify a single witness that worked for uCloudlink America in the 2018 SDNY Action, and to

date has not supplemented its disclosures in the 2018 SDNY Action. See Weed Decl. Ex. J, at

Interrogatory No. 1. All but two witnesses identified by uCloudlink were employees of Shenzhen

uCloudlink New Technology Ltd., a company that is not even within the ownership structure of

uCloudlink Hong Kong and uCloudlink America. Id.; Weed Decl. at ¶ 19. Moreover, Shenzhen

uCloudlink New Technology Ltd is a defendant in the 2020 EDTX Action.

       On the other hand (and underlying SIMO’s decision to file in Texas), DHI Telecom, a

Texas-based uCloudlink white-label partner, will be a witness regarding SIMO’s claims for patent

infringement and trade secret misappropriation against uCloudlink. See 2020 EDTX Action, Dkt.

2, at ¶¶ 21-22; 35–38; 73, 81, 95–102. DHI witnesses are located in Texas, not New York.

       There is no evidence that uCloudlink America is a necessary party, and SIMO certainly

does not view it as such. This is especially true in light of testimony from Jianlin Liao, a

uCloudlink-related witness who testified

                                                                         . Weed Decl. Ex. M Jianlin

Liao Dep. at 20:2–9. While the true identify of Jianlin Liao’s employer is not clear, it is most




                                                 17
           Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 22 of 26




certainly not uCloudlink America.7 There is absolutely no evidence that uCloudlink America

participated at all in the previous action, with the exception of sitting at counsel’s table during the

trial. Indeed, no uCloudlink America employee was identified as the custodian of any document

produced in the 2018 SDNY Action. Weed Decl. at ¶ 21. In light of this, uCloudlink America

appears to be little more than an alter ego of uCloudlink Hong Kong that does little, if anything

relevant to uCloudlink’s business. Its purported ties to New York do not give rise to an exception

to the first-to-file rule.

        If any party is necessary to the parties’ disputes, it is uCloudlink New given that SIMO has

infringement claims against it and it may not be bound by this Court’s prior rulings. uCloudlink

Hong Kong and uCloudlink America have made no effort to join this company as a party, even

though uCloudlink Hong Kong and uCloudlink New share a director (Ex. A Wen Gao Dep. at

59:6–13; 62:11–21), and uCloudlink America’s director, Zhiping Peng, owns 49.6% of uCloudlink

New’s parent company. Weed Decl. Ex. N, Wen Gao Decl. filed in the 2018 NDCA Action (Dkt.

24:3, at ¶ 3); Id., Ex. B, SIMONDCA_0021253, at 21261. If uCloudlink Hong Kong and

uCloudlink America were truly concerned about preserving resources, they would have spent the

four months after SIMO filed the 2020 EDTX Action organizing the relevant uCloudlink-related

entities so they could ensure that the litigation proceeded in the most efficient way possible. They

did not.

        By forcing the parties to litigate in two separate fora, denying SIMO’s motion will

contravene the interest of “the possibility of consolidation with related litigation.” Genentech, 998



7
 The witness testified                                            (Weed Decl. Ex. M Liao Dep.
at 18:12), 17), but uCloudlink Hong Kong’s verified discovery responses state that Jianlin Liao is
an employee of Shenzhen uCloudink New Technology Co. Ltd. Weed Decl. Ex. J. at Interrogatory
No. 1.

                                                  18
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 23 of 26




F.2d at 938. Notwithstanding uCloudlink Hong Kong’s argument before this Court that its goals

were efficiency for the Courts and the parties, (Weed Decl. at ¶ 12), there is no way that

maintaining the 2020 SDNY Action in a way that will result in the preservation of resources.

       uCloudlink may attempt to distinguish the instant action from the 2020 EDTX Action by

noting additional parties named in that Complaint, but this District has previously stated that

“complete identity of parties and issues is not required for the first-filed rule to apply; the test is

whether the second action embraces the issues in the first action.” Toy Biz, Inc. v. Centuri Corp.,

990 F. Supp. 328, 332 (S.D.N.Y. 1998). uCloudlink’s complaint here not only embraces issues

from the 2020 EDTX Action, but cites to the 2020 EDTX Action’s complaint and attempts to rely

on the instant action to avoid litigation in Texas altogether. 2020 SDNY Action, Dkt. 1 at ¶¶ 1–3.

       Additionally, any attempt by uCloudlink to mischaracterize SIMO’s 2020 EDTX Action as

forum shopping is incorrectly rooted in uCloudlink’s apparent (erroneous) assertion that the

entirety of the 2020 EDTX Action could have been filed in this District. Id. at ¶ 2. SIMO filed the

2020 EDTX Action because as those acts outlined in the complaint demonstrate, the Eastern

District of Texas has personal jurisdiction over all of the identified parties. 2020 EDTX Action,

Dkt. 2 at ¶¶ 89–109. SIMO is not aware of any facts that would support personal jurisdiction of

this Court as to the other uCloudlink-related entities. Ironically, uCloudlink Hong Kong and

uCloudlink America’s contention that bringing their lawsuit in this Court will save resources

ignores the fact that SIMO will maintain its trade secret misappropriation claims against

uCloudlink Hong Kong and other uCloudlink defendants, and its patent infringement allegations

against at least uCloudlink New, regardless of whether the 2020 SDNY Action proceeds.

               2.      The Decision to Apply an Exception to the First-to-File Rule Should
                       Remain with the Court Handling the First-Filed Action




                                                  19
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 24 of 26




        “In order to avoid the inconsistency and confusion that [simultaneous conflicting rulings]

would cause, this Court must first consider the threshold issue of which court authority to

determine whether and how the first-filed rule applies and, ultimately, where the issues will be

adjudicated.” Noble v. US Foods, Inc., 2014 WL 6603418, at *3 (S.D.N.Y. Nov. 19, 2014). “The

courts of the [Southern District of New York] have adopted a ‘bright line rule’ that ‘[t]he court

before which the first-filed action was brought determines which forum will hear the case.’”

Berkley Assurance Co. v. MacDonald-Miller Facility Sols., Inc., 2019 WL 6841419, at *3

(S.D.N.Y. Dec. 16, 2019) (quoting MSK Ins., Ltd. v. Emp’rs Reinsurance Corp., 212 F. Supp. 2d

266, 267 (S.D.N.Y. 2002); see also Comcast Corp. v. Rovi Corp., 2016 WL 4991625, at *3

(S.D.N.Y. Sept. 16, 2016).8

       Since the 2020 EDTX Action is the first-filed action, the Eastern District of Texas be the

deciding court regarding this issue. Noble, 2014 WL 6603418, at *3 (“It is a straight-forward rule

to be applied in a rote manner.”). This jurisprudence counsels in favor of at least staying the 2020

SDNY Action until the Eastern District of Texas has had the opportunity to consider the first-filed

action factors; SIMO presumes that since one of the uCloudlink entities has been served, a motion

resembling uCloudlink’s ultimate opposition to the instant motion is forthcoming. That motion is

the appropriate mechanism to determine the fate of the second-filed 2020 SDNY Action.

IV.    CONCLUSION




8
 Other district courts also apply the rule that the first-filed forum shall determine the applicability
of any purported exceptions to the first-filed rule. See, e.g., Cellectis S.A. v. Precision Biosciences,
Inc., 881 F. Supp. 2d 609, 613 (D. Del. 2012); EMC Corp. v. Bright Response, LLC, 2012 WL
4097707, at *5 (N.D. Cal. Sept. 17, 2012); Mycone Dental Supply Co. v. Creative Nail Design,
Inc., 2012 WL 1495496, at *1 (D.N.J. Apr. 26, 2012); Drew Techs., Inc. v. Robert Bosch, L.L.C.,
2012 WL 314049, at *6 (E.D. Mich. Jan. 31, 2012).

                                                  20
         Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 25 of 26




       The later-filed 2020 SDNY Action filed by uCloudlink Hong Kong and uCloudlink

America, if allowed to proceed, will result in duplicative litigation that clogs the judicial system

and wastes the resources of both parties. The issues in the 2020 SDNY Action are (a) factually

different from the issues litigated in the 2018 SDNY Action and (b) encompassed by the issues in

the earlier-filed 2020 EDTX Action. SIMO respectfully requests that this Court exercise its

discretion stay or dismiss the instant action, or to transfer this case to the Eastern District of Texas

to actually preserve the resources uCloudlink alleges need to be conserved.




 Date: June 22, 2020                                /s/ Benjamin E. Weed
                                                    Benjamin E. Weed (Admitted Pro Hac Vice)
                                                    K&L Gates LLP
                                                    70 W. Madison Street, Suite 3100
                                                    Chicago, IL 60602
                                                    Tel: 312.781.7166
                                                    Fax: 312.345.1843
                                                    benjamin.weed@klgates.com

                                                    Peter E. Soskin (Admitted Pro Hac Vice)
                                                    K&L Gates LLP
                                                    4 Embarcadero Center, Ste. 1200
                                                    San Francisco, CA 94111
                                                    Tel: 415.882.8200
                                                    Fax: 415.882.8220
                                                    peter.soskin@klgates.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    SIMO HOLDINGS INC.




                                                  21
        Case 1:20-cv-03399-JSR Document 29 Filed 06/22/20 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I, Benjamin E. Weed, hereby certify that on June 22, 2020, a true and correct copy of the

foregoing document has been served on counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.



                                                          /s/ Benjamin E. Weed
                                                          Benjamin E. Weed




                                              22
